Citation Nr: 1027011	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with secondary depressive disorder, currently 
evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that that confirmed 
and continued the 50 percent evaluation in effect for PTSD with 
secondary depressive disorder.  By rating decision dated in May 
2008, the RO increased the evaluation in effect for PTSD with 
secondary depressive disorder to 70 percent effective April 17, 
2006, the date the Veteran filed his claim for an increased 
rating.

The Board notes that in May 2008, the Veteran perfected an appeal 
on the issue of entitlement to service connection for tinnitus.  
However, in correspondence received by VA in May 2008, the 
Veteran requested to withdraw his claim for tinnitus.  Thus, this 
decision is limited to the issue set forth on the preceding page.

The the issue of entitlement to service connection for 
coronary heart disease has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Symptoms consistent with total occupational and social impairment 
as a result of the Veteran's PTSD with secondary depressive 
disorder symptomatology have not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, including evidence that his service-
connected disability has increased in severity.  This letter 
informed the Veteran of what information and evidence he must 
submit and what information and evidence will be obtained by VA.  
In addition, the June 2006 letter, a May 2008 letter, and a 
November 2009 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  These letters also provided examples 
of pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  The June 2006 and May 2008 letters further 
advised the Veteran of how the VA assigns an effective date and 
the type of evidence which impacts such.   

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment records, letters from the Veteran's 
private psychologist, a buddy statement, and statements from the 
Veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disabilities.  See 38 C.F.R. § 4.130 (2009).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships warrants a 70 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name warrants a 100 percent 
evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A score of 51 to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job), 
while a GAF score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF score of 11 to 20 indicates that there 
is some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently violent; 
manic excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition (DSM-IV); see also 38 C.F.R. §§ 4.125, 4.126 (2009).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD with 
secondary depressive disorder is more severe than the currently 
assigned 70 percent rating.  The Board has thoroughly reviewed 
all the evidence of record and after careful consideration, the 
Board finds that the Veteran's PTSD symptomatology is properly 
evaluated as 70 percent disabling.  The Board notes that the 
Veteran has already been awarded entitlement to a total 
disability rating based individual unemployability (TDIU) 
effective September 30, 2008, the day following his last day of 
work. 

Upon review of the record, the Board finds that the Veteran is 
not entitled to a 100 percent schedular evaluation.  The 
Veteran's symptoms do not meet or nearly approximate the level of 
occupational and social impairment associated with a total 
evaluation.  For example, the Veteran has not exhibited gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name, as will be discussed in more detail 
below.   

Regarding thought processes and communication, the Veteran has 
been found to be oriented to person, place, and time throughout 
this appeal, including during the June 2006, April 2008, and 
October 2008 VA examinations.  While his private psychologist 
found in May 2007 that the Veteran's thinking was constricted and 
illogical and that his judgment and ability to reason were 
strongly impaired, such does not rise to the level of gross 
impairment in thought processes when considered in the context of 
all the findings of record.  In June 2006, the VA examiner found 
that thought process, thought content, and speech were normal, 
and that insight and judgment were fair.  During the April 2008 
VA examination, the examiner noted that the Veteran's mood was 
angry and irritable initially, then became calmer and more 
cooperative when he recognized he was being interviewed for his 
symptoms, and he was able to maintain an appropriate attitude 
throughout the remainder of the interview.  His speech was 
reported to be normal, and there was no evidence of any thought 
impairment or thought disorder.  Thought content was appropriate 
to the interview.  Abstract reasoning, judgment, and impulse 
control were each intact for the interview.  During the October 
2008 VA examination, the examiner reported that the Veteran was 
cooperative through the interview and motor activity was much 
calmer than noted in the April 2008 VA examination.  The 
Veteran's mood and affect were appropriate to the content of the 
material discussed.  Speech was normal and thought content was 
appropriate to the interview.  Further, concentration, abstract 
reasoning, judgment, impulse control, and insight were all 
intact.  VA treatment records dating since 2006 show that the 
Veteran generally presented alert and well oriented to person, 
place, and time, with an appropriate affect.  His thought 
processes were reported in such records to be goal directed and 
his speech was coherent, relevant, and non-pressured.  

Additionally, the evidence fails to establish persistent 
delusions or hallucinations. Examinations have consistently been 
negative for delusions and hallucinations during the course of 
this appeal.  No perceptual problems were found during the June 
2006 VA examination.  In April 2008, the VA examiner stated that 
there was no evidence of any hallucinations or delusions.  During 
the October 2008 VA examination, there was no evidence or history 
of perceptual impairment and an absence of hallucinations and 
delusions.  VA outpatient treatment records also show that the 
Veteran's thought content has been negative for hallucinations or 
delusions.  Thus, the Board finds that persistent delusions or 
hallucinations are not shown by the evidence of record.  

Further, the Veteran has not been shown to exhibit grossly 
inappropriate behavior.  While, as noted above, during the April 
2008 VA examination, the examiner noted that the Veteran's mood 
was angry and irritable initially, he became calmer and more 
cooperative, and he was able to maintain an appropriate attitude 
throughout the remainder of the interview.  Further, his thought 
content has been shown to be generally appropriate during 
examinations.  While the Veteran complained of concerns that he 
would explode on the job as a custodian at a high school, has 
spoken of aggressive fantasies that will "teach [the students] a 
lesson," has gotten into "verbal battles" with them, and his 
psychologist found that his impulse control is poor, the record 
fails to disclose that the Veteran ever actually displayed any 
grossly inappropriate behavior prior to resigning from his 
position.  

The competent evidence of record also fails to reveal the Veteran 
to be a persistent danger to himself or others.  While the 
Veteran has endorsed having suicidal thoughts, he has repeatedly 
denied active suicidal or homicidal ideation, including at the 
June 2006 VA examination and during VA outpatient treatment 
sessions.  VA outpatient treatment records indicate that the 
Veteran is not directly dangerous to himself or others.  In May 
2007, his private psychologist said that with regards to his 
frequent suicidal thoughts, there was no plan of action.  In 
April 2008, the Veteran stated that he did not care if he lives 
or dies and thinks about dying on a regular basis, however, he 
denied suicidal or homicidal ideation.  The Veteran has reported 
that that he verbally abuses his wife, that when working, he had 
to actively control his impulses to avoid confrontations, and he 
has been found to be irritable with frequent outbursts of violent 
anger.  His wife reported to his private psychologist that the 
Veteran can scare her and she believes that he can hurt her, but 
that he never touched her.  During the October 2008 VA 
examination, the Veteran stated that if he had continued to work 
he would have eventually hurt somebody, however, he denied 
suicidal or homicidal ideation.  The Board notes that the Veteran 
has not indicated any homicidal or suicidal intent or plan and he 
has consistently denied having any homicidal ideation.  While not 
expressly called for in the rating criteria, the absence of a 
plan does speak to the level of severity of those symptoms and 
reflects that the Veteran is not a persistent danger to himself 
or others.  Indeed, the GAF scores assigned during the course of 
the claim, ranging from 40 to 60, do not reflect that the 
clinicians found the Veteran to be a danger to himself or others, 
as such would warrant GAF scores well below 40.   

The Veteran has also not been shown to have an intermittent 
inability to perform activities of daily living.  The evidence 
shows that the Veteran is fully independent with the activities 
of daily living.  The April 2008 VA examiner noted that the 
Veteran appeared somewhat disheveled, not having shaved for a day 
or two.  However, the Veteran stated that he attempts to take 
care of his personal hygiene on a daily basis.  In October 2008, 
the Veteran presented for examination dressed casually and 
roughly groomed.  While the examiner noted that the Veteran was 
moderately disheveled for his evaluation and does not maintain 
appropriate grooming and hygiene, the examiner concluded that the 
Veteran does maintain independence with regard to the activities 
of daily living.  The examiners have also found the Veteran to be 
competent to handle his finances.

Moreover, the Veteran has not been shown to have disorientation 
to time or place, or memory loss for names of close relatives, 
own occupation, or own name.  To the contrary, VA outpatient 
treatment records indicate that the Veteran had good memories.  
The April 2008 VA examiner stated that the Veteran did not 
display any memory deficits.  In October 2008, the VA examiner 
found that the Veteran's memory was intact.  As noted above, the 
Veteran has been found to be oriented to person, place, and time 
throughout this appeal.

Although the Veteran's symptoms do result in difficulty in 
adapting to stressful circumstances, total occupational and 
social impairment has not been shown.  While the Veteran has 
reported being verbally abusive to his wife, and says that he is 
unable to feel anything positive for her, during the October 2008 
VA examination he described her as a very supportive person.  
Although he says he is unable to love his grandchildren, the 
Veteran also stated that he gets along well with his 
stepchildren.  While the evidence shows that the Veteran engages 
in activities that are isolative in nature and he avoids 
socialization, a February 2008 VA treatment note indicates that 
he had invited his wife to go with him to Reno, NV to attend a 
reunion of men he served with in Vietnam.  The evidence shows 
that he also has hobbies, including hunting, fishing, riding his 
motorcycle, playing with his dogs, and researching the siege at 
Khe Sanh, Vietnam.  

With regards to employment, the record reflects that the Veteran 
worked as a custodian for 20 years for a local school district 
until resigning in 2008.  In April 2008, the VA examiner found 
that the Veteran was deemed employable so long as he is allowed 
to isolate, as he would not be able to work if he had to interact 
with other people.  In October 2008, the same VA examiner stated 
that the Veteran was unemployable as a consequence of his 
psychiatric symptoms.  The Board notes that an entitlement to 
individual unemployability (TDIU) was awarded effective September 
30, 2008, which adequately addresses the impact of his PTSD 
symptoms on employability from that date.  As such, the 70 
percent evaluation presently assigned and his award of TDIU 
adequately addresses the level of impairment resulting from the 
Veteran's service-connected PTSD with secondary depressive 
disorder.  

Moreover, the clinical evidence contains GAF scores ranging from 
40 to 60.  These scores are indicative of symptoms ranging from 
moderate to major impairment in several areas.  Considered in 
light of the evidence of record, such scores do not warrant a 
disability evaluation in excess of the 70 percent rating 
currently assigned.  

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical."). Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his PTSD with secondary depressive 
disorder and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.        


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
with secondary depressive disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


